TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 12, 2016



                                     NO. 03-16-00255-CV


                   De Mayo Cellular, Inc. and Archana Mehra, Appellants

                                                v.

                                Lakehills South, L.P., Appellee




    APPEAL FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
    DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on December 4, 2015. Appellants

have filed a motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. Each party shall pay the costs of appeal incurred by that party, both in this Court and the

court below.